Citation Nr: 0828736	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-16 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1966 until 
March 31, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's degenerative 
disc disease service connection claim.

The veteran was scheduled for a Travel Board hearing on June 
9, 2008.  However, the veteran withdrew his request for a 
hearing prior to the scheduled date.


FINDING OF FACT

The weight of the competent evidence demonstrates no 
relationship between the veteran's current degenerative disc 
disease and a disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
degenerative disc disease have not been met.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The veteran was provided with a November 2002 letter in which 
the RO notified him of what evidence was required to 
substantiate his degenerative disc disease claim.  The letter 
told him of what evidence VA would obtain, what evidence he 
was expected to provide, and of what assistance the VA could 
provide the veteran in obtaining this evidence.  Finally, the 
letter notified the veteran that he should submit any 
relevant evidence in his possession.  This letter met the 
duty to notify the veteran in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the November 2002 letter.  The veteran, however, did not 
receive notice about what evidence was needed to establish a 
rating or notice regarding an effective date until March 
2006.  The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The timing deficiency was cured by 
readjudication of the claim after the notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, VA 
treatment records, and private treatment records have been 
obtained.  The veteran has been afforded an examination and a 
relevant medical opinion has been obtained.  

As there is no indication from either the veteran or his 
representative that there is any outstanding pertinent 
evidence, the Board may proceed with consideration of the 
veteran's claim.  

Service Connection

The veteran contends that he has developed degenerative disc 
disease as a result of a February 1987 fall when his office 
desk chair collapsed while he was seated in it.  He also 
contends that the flying conditions he experienced on a 
regular basis may have also caused this injury.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  
Factual Background

Service treatment records reflect that the veteran was seen 
for complaints of back pain in February 1987.  He reported 
that he was leaning back in a reclining office chair two days 
prior when a spring broke and he recoiled forward to prevent 
falling backwards.  On examination, the veteran's lower 
lumbar spinal muscle was tender.  An assessment of right 
sided lumbosacral muscle spasm was made.  He was prescribed 
Flexeril, Motrin, and advised to apply moist heat and avoid 
lifting.

The veteran's February 1987 discharge examination, conducted 
prior to his fall, was negative for any relevant 
abnormalities.  He indicated in his February 1987 Report of 
Medical History (RMH) form that he was in good health and 
that he did not suffer from recurrent back pain.

The service treatment records are otherwise negative for any 
complaints, symptoms or treatments relating to his current 
claims of degenerative disc disease.

A May 2001 X-ray revealed mild to moderate disc space 
narrowing at C6-7. Bilateral neuroforaminal encroachment was 
also found.

An October 2003 X-ray revealed a slight narrowing and 
sclerosis of L5-S1 with very minimal narrowing of the L5-S1 
disc space. No fracture or destructive lesions were found.  
The veteran also complained of intermittent back pain in an 
October 2003 examination.

Dr. J.H.'s May 2004 statement described the veteran's 
impairments due to his degenerative disc disease.  She noted 
that the veteran "suffered repeated blunt trauma to his head 
and neck as a result of 20 years of flying and trauma to his 
spine [as] documented when a chair broke under him while he 
was on active duty".  She found that "more likely than not 
both of these injuries contributed to his current disabling 
cervical and lumbosacral radicular pain and numbness".  She 
also indicated that the veteran's medical records and imaging 
studies documented the progression of this disability.

A May 2004 statement provided by the veteran's sister-in-law 
described the impact the veteran's physical injuries had on 
his daily activities.  A June 2004 statement provided by the 
veteran's daughter also described the impact of the veteran's 
physical injuries on his daily activities.

The veteran's May 2004 statement detailed the February 1987 
incident in which he was injured and the impact this injury 
has had on his daily life.  He described sitting at his 
office desk to sign urgent paperwork when the chair 
"violently flipped over backward" and while he "attempted 
to instinctually correct forward" his back snapped audibly 
and left the veteran in "excruciating, immobilizing pain".  
He described waiting for approximately 20 minutes before he 
was able to move with assistance.  He then returned to his 
base housing to attend to his imminent departure.  He 
remained in excruciating pain and discomfort until later the 
next day when he presented to the medical clinic for 
treatment.

Following his retirement from active duty, the veteran "used 
caution and primarily mediation for pain control" and other 
non-medical techniques to minimize the impact of his injury.  
The veteran did not seek medical intervention due to the 
associated expense, and because he did not want "access to 
drugs or [to those that] negatively affected [him], or to 
gain any more advice on how to conduct and protect 
[himself]".  The veteran acknowledged that there were no X-
rays conducted until after he began seeking medical treatment 
at the VA.  He also described the impact of his injury on his 
daily activities.

In a June 2004 statement, the veteran described his flight 
career as a navigator and the physical conditions he endured 
while flying.  He relayed consistent exposure to clear air 
turbulence while flying which jostled him and often caused 
him to impact against the aircraft's interior.  The veteran 
suggests that his current back injury could have been caused 
by these events.

A December 2006 VA examination revealed a diagnosis of 
degenerative intervertebral disc disease of the cervical 
spine and degenerative intervertebral disc disease of the 
lumbar spine.  The veteran recounted that he experienced low 
back pain while on active duty because "he worked in low 
flying aircraft and was jarred about with the turbulence 
quite a lot".  He was not using an assistive devices and was 
able to walk a mile.  He described daily back pain flare-ups.  
Tenderness was present on palpation of the cervicodorsal 
paravertebral musculature and the left trapezius musculature.  
No deformity of the cervical spine was noted.  Following a 
review of the claims file, including history and clinical 
findings, the examiner found that it is was at least as 
likely as not that the veteran's cervical and lumbar spine 
conditions were age-related conditions and less likely as not 
caused by or were the result of any service connected injury.

Analysis

The veteran has a present disability as he has been diagnosed 
with degenerative intervertebral disc disease of the cervical 
and lumbar spine without radiculopathy or radicular 
condition.

There is evidence of an in-service injury as the veteran's 
February 1987 fall and lumbosacral muscle spasm is documented 
in his service treatment records approximately one month 
before his retirement date.  The veteran described being in 
excruciating pain following his back injury and indicated 
that the base clinic's directions to treat this back injury 
were ineffective.  However, despite the veteran's back pain 
and its negative impact on his daily life, there is no 
documentation of treatment for this disability until more 
than a decade after the veteran's service.  The veteran had 
been receiving VA treatment for unrelated health problems 
since at least 1999 but did not report his back pain until 
2001.  

The Board acknowledges that there are conflicting medical 
opinions as to whether the veteran's degenerative disc 
disease is related to his military service.  By law, the 
Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996).



In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator. . 
.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, the Board finds that the December 2006 VA 
examiner's opinion, which was based on a thorough review of 
the claims file, history, and clinical examination, is of 
more probative value than the May 2004 opinion of Dr. J.H.  
The May 2004 opinion indicates that the veteran's treatment 
records document the progression of his back disability; 
however, as indicated above, the first post-service treatment 
the veteran sought for his back disability did not occur 
until a decade after service.  The May 2004 opinion also 
indicates that the veteran suffers from radicular cervical 
and lumbar disc disease, even though his treatment records 
are otherwise negative for a diagnosis of such a radicular 
disease.  The Board also finds pertinent the fact that Dr. 
J.H. did not review the veteran's claims file prior to 
rendering her opinion.

The veteran contends that his degenerative disc disease is 
the result of injuries he received in service, but as a lay 
person, he is not qualified to express a competent medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against finding a nexus between the veteran's 
current degenerative disc disease and disease or injury 
incurred during active duty.  That being the case, the 
preponderance of the evidence is against the claim, and it 
must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


